Citation Nr: 0734036	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  04-37 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial, compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from December 1973 to December 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision in which 
the RO granted service connection for bilateral hearing loss 
and assigned an initial noncompensable rating, effective 
November 7, 2002.  The veteran filed a notice of disagreement 
(NOD) in April 2004, and the RO issued a statement of the 
case (SOC) in September 2004.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in October 2004.

Because the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized this claim in light of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  February 2003, VA audiometric testing revealed Level I 
hearing in both the right and left ears.

3.  An October 2002 report of private audiometric testing, 
which contained only a graph showing the results of an 
audiogram and no transcription of the results, appears to 
reveal Level II hearing in both the right and left ears.





CONCLUSION OF LAW

The criteria for an initial, compensable rating for bilateral 
hearing loss are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159,  3.385, 4.1, 
4.2, 4.7, 4.85 (Diagnostic Code 6100) and 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 &  Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a November 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for service connection 
for bilateral hearing loss (as the claim then was), as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claims.  
As to the second and third elements, the RO told the veteran 
that if there were private medical records that would support 
his claim, he could complete the enclosed authorization and 
consent to release information forms and VA would request 
these records for him, or he could get these records himself 
and send them to VA.  As to the fourth element, the RO wrote, 
"[T]ell us about any additional information or evidence that 
you want us to try to get for you," and "[S]end us the 
evidence we need as soon as possible."  The March 2003 RO 
rating decision reflects the initial adjudication of the 
claim after issuance of that letter.  Hence, at the time it 
was written, the November 2002 letter met all four of 
Pelegrini's content of notice requirements as well as the 
VCAA's timing of notice requirement.  

Thereafter, the RO granted service connection and the veteran 
disagreed with the assigned noncompensable rating; hence, the 
claim became one for a higher initial rating.  While the RO 
has not provided specific notice of what information or 
evidence the veteran had to submit to substantiate a claim 
for a higher initial rating,  or general notice pertinent to 
assignment of disability ratings and effective dates such 
omissions were "cured by actual knowledge on the part of the 
claimant," because the written statements of the veteran, 
including his March 2004 letter and April 2004 NOD, reflect 
that he understood that to establish entitlement to a higher 
initial rating, he had to show that his bilateral hearing 
loss was more severe than indicated by the noncompensable 
rating.  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir 2007).  The Board also points out the September 2004 SOC 
set forth the rating criteria for all higher ratings for 
bilateral hearing loss, which is sufficient under 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent objective 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records including the report of an audiological 
examination, and the report of a VA audiological examination.  
Also of record and considered in connection with the appeal 
are various written statements submitted by the veteran and 
by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the avenues 
through which he might obtain evidence in support of his 
claim and the allocation of responsibilities between himself 
and VA in obtaining such evidence, and the veteran indicated 
that he had actual knowledge of the evidence needed to 
substantiate this claim.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in the claim.  Consequently, any error in the sequence of 
events or content of the notice is not shown to prejudice the 
veteran or to have any effect on the appeal.  Any such error 
is deemed harmless and does not preclude appellate 
consideration of the matter on appeal, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).




II. Analysis

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluation.  Ratings for hearing impairment range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code (DC) 
6100 (2007).

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85 (2007).

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86 (2007):

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2007).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2007).

The pertinent evidence in connection with the veteran's claim 
reflects that, on VA audiological testing in February 2003, 
pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
30
25
25
40
30
Left 
ear
40
55
55
60
53

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.

The February 2003 VA audiometry results reveal findings of 
Level I hearing in each ear, based on application of the 
reported findings to Table VI.  Application of the findings 
to Table VII also corresponds to a 0 percent rating under DC 
6100.  The Board points out that none of the pure tone 
thresholds recorded on VA examination reflect exceptional 
hearing impairment as defined by regulation; hence, 38 C.F.R. 
§ 4.86(a) and (b) are not for application.

The Board notes that, in his written statements-to include 
his NOD and substantive appeal-the veteran referred to the 
results of the October 2002 private audiological testing 
administered by the Central Carolina Audiology Center, 
suggesting that these result showed greater bilateral hearing 
loss than the VA audiological examination.  The Board notes 
that the October 2002 private audiological examination report 
contains only a graph that shows the results of the audiogram 
and no transcription of the results.  Such a report may be 
difficult to interpret.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995).  In this case, however, the October 2002 private 
audiometric graph results appear to reflect that, pure tone 
thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
20
20
35
50
31
Left 
ear
40
55
55
70
55

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 88 percent in the left ear.

Applying the method for evaluating hearing loss to the 
results of the October 2002 private audiological evaluation, 
the audiometry results reveal Level II hearing in each ear, 
based on application of the reported findings to Table VI.  
Application of these findings to Table VII also corresponds 
to a 0 percent rating under DC 6100.  The Board points out 
that none of the pure tone thresholds recorded on this 
private examination reflect exceptional hearing impairment as 
defined by regulation; hence, 38 C.F.R. § 4.86(a) and (b) are 
not for application.  Thus, the October 2002 private 
audiometric test results cited by the veteran do not warrant 
an initial, compensable rating for his bilateral hearing 
loss.

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of an initial, compensable 
rating for bilateral hearing loss at any time since the 
November 7, 2002 effective date of the grant of service 
connection.  As such, there is no basis for "staged rating" 
of the claim (assignment of separate ratings for distinct 
periods of time, based on the facts found), pursuant to 
Fenderson, and the claim for a higher initial rating for 
bilateral hearing loss must be denied.  Given the mechanical 
method of deriving ratings for hearing loss, the benefit-of-
the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial, compensable rating for bilateral hearing loss is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


